Title: To George Washington from William Richardson Davie, 30 December 1798
From: Davie, William Richardson
To: Washington, George



Sir
Halifax [N.C.] Decr 30, [17]98

Inclosed you will receive a reccommendation for several company officers taken from different parts of the state agreeably to the principle of distribution mentioned in your letter of the 24th of October. This list is not complete, but as it was of importance, that the unremitting business should be going on during the winter, or as early as possible, I thought it my duty to forward the names of those Gentleman of whose character, I was fully satisfied: & whose willingness to serve has been ascertained. The remainder from the other Districts shall be sent on as soon as the necessary information can be procured, which will be in the course of a post or two. As to the field officers, I have not yet procured satisfactory information as to proper characters for the appointment of Majors, but would recommend James Reid of Wilmington as a Lieutenant Colonel. He served through the revolutionary war

with considerable reputation & was an old Captain at the close of the war. He is the same gentleman mentioned in the list from the War Office under the number 5. I have the honor to be with great respect Sir your most obt servant

W. R. Davie
Brig. General

